Title: To Thomas Jefferson from Gabriel Nourse, 22 July 1806
From: Nourse, Gabriel
To: Jefferson, Thomas


                        
                            
                            
                                Honoured Chief Magistrate of the
                         United States
                            
                            Sharpsburg MarylandJuly 22nd 1806
                        
                        Have taken the Liberty of enclosing you a Small pamphlet and as I shall probably publish another edition
                            Should it meet your approbation a note significant of it will greatly oblige a friend & Brother Citizen
                        
                            Gabl. Nourse
                            
                        
                        
                            NB It was first published in Kentucky; where the several pieces were delivered under my direction at a
                                school exhibition at Frankfort 4th of July 1801. It has since gone through two editions with additions—
                        
                    